DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1, 2022  has been entered.
Claim 13 is objected to because of the following informalities:  There is a comma between positive electrode and active material is claim 13. Please remove the comma.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the electrode and electrode assembly.  Applicant claims first and second battery cells and first and second battery leads. However, the claims  include leads which  must be a part of an electrode assembly (or electrode).  The electrode assembly is an essential part of a battery cell. As such, applicant is required to include an electrode assembly for the first and second battery cells and the current shut-off battery  in claim 1 and 18.  Further, The examiner has included rejections below which refers to electrode assembly which could be overcome when applicant adds the necessary information into claims 1. This would also clarify claim 18. Claims 3 and 19 are rejected as they depend upon claim 1 and 18.
Claims 2, 4-5, 8-15, 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 recites “wherein each of the first battery cell, the second battery cell is a pouch-type secondary battery having an electrode assembly having two ends, each end connected to a first end of an electrode lead, wherein the electrode assembly is received in the case together with an electrolyte solution and the case is hermetically sealed, and wherein a second end of the electrode lead is exposed outside of the case”. 
This limitation is unclear. Claim 2 recites that each of the first and second battery cells are a pouch type secondary battery, then the claim further recites the electrode assembly is received in the case , then further recites the second end of the electrode lead is exposed outside of the case. It is unclear how the first and second battery cells are pouch type secondary batteries and are also received in the case. If the first and second battery  cells are  pouch type secondary batteries, the battery cells cannot be in a case.  Claims  4 -5 and 15 do not cure the deficiencies  and are rejected as well. 
Claim 2 recites  “wherein each of the first battery cell, the second battery cell is a pouch-type secondary battery having an electrode assembly having two ends, each end connected to a first end of an electrode lead, ...  wherein a second end of the electrode lead is exposed outside of the case”. It is  in unclear which  electrode lead is being claimed, as claim 1 recites “wherein each of the first battery cell and a second battery cell have a first electrode lead with a bent part”.  
Claim 2, it is unclear as to which “electrode assembly” applicant is referring to as being in the case.
 Claims  4-5 and 15 do  not cure the deficiencies and are rejected as well. 
There is insufficient antecedent basis for “the  electrode assembly of the current shut-off battery cell” in claim 8. Claim 1 refers to no electrode assembly. Claims 9-14 which ultimately depend form claim 8 do not cure the deficiency and are also rejected.
There is insufficient antecedent basis for “the packages” in claim 16.  There are no packages mentioned in claim 1.  Further in claim 16, the phrase, “a pack case which the packages the at least one battery module”, does not make sense. 
Claim 19 refers to the “positive terminal and negative terminal extending from a case”.  Claim 19 depends upon claim 18.  Claim 18 refers to a case in line 4. It is not clear if the case in claim 19 is the same case as mentioned in claim 18. 

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4-5 and  8-14 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 4, recites “wherein the first electrode lead of the first battery cell and the first electrode lead of the secondary battery cell are connected to each other by the electrode leads of the current shut-off battery cell”. There is no earlier recitation of electrode leads of the current shut-off battery in claims 1 and/or 2. Therefore claim 4 does not further limit claim 2, and claim 5 does not cure the deficiencies and is rejected as well. 
 Claim 8, which depends on claim 1  recites “wherein the electrode assembly of the current shut -off battery….”. There is no earlier recitation of an electrode assembly of the current shut-off battery in claim 1. Therefore claim 8 does not further limit claim 1, and claims 9-14 do not cure the deficiencies and are rejected as well. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Response to Arguments
Applicant’s arguments, filed July 1, 2022,  have been fully considered and are persuasive.  The  35 USC as being unpatentable over Carrier,  in view of Woo, and further in view of Pinon  has been withdrawn.  Due to the amendments to claims and explanation provided during the interview on May 26, 2022 ,  the 112a rejection over claims 1,16 and 19, the  112b rejection over claims 1 and 2  and 112d rejections over claim 18  are withdrawn. However, the claims raise new 112 issues, shown above that need to be addressed. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIARA G TRANT whose telephone number is (571)272-4397. The examiner can normally be reached Monday- Friday 8:00 am - 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIARA TRANT/
Examiner, Art Unit 1722      

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722